        Case 2:17-cv-01885-ACA Document 34 Filed 11/20/19 Page 1 of 1                    FILED
                                                                                2019 Nov-20 AM 11:41
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


EBONY LAWSON,                }
                             }
     Plaintiff,              }
                             }
v.                           }                Case No.: 2:17-cv-1885-ACA
                             }
WAL-MART STORES EAST, LP, et }
al.,                         }
                             }
     Defendant.


                                     ORDER


      Pursuant to the joint stipulation of dismissal filed by the parties (doc. 33),

the court DISMISSES this action WITH PREJUDICE. The parties are to bear

their own costs, expenses, and attorney’s fees.

             DONE and ORDERED this November 20, 2019.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE
